IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00295-CV

CNS NETWORKING SOLUTIONS, LLC,
                                                               Appellant
v.

REPUBLIC WASTE SERVICES OF TEXAS, LTD,
D/B/A DUNCAN DISPOSAL,
                                      Appellees



                           From the County Court at Law
                                Hill County, Texas
                               Trial Court No. 48599


                            MEMORANDUM OPINION


       Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).

It states that the trial court has granted a motion for new trial in this case.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.
                                                     REX D. DAVIS
                                                     Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed October 24, 2013
[CV06]




CNS Networking Solutions v. Republic Waste Services of Texas        Page 2